DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/148,109 on January 13, 2021. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
	In line 4 of Claim 6: “the identifying the decay rate” should read “the identifying the decay value” because there is a lack of antecedent basis for “the identifying the decay rate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 14-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 20130176324 A1), hereinafter Yamashita.

Regarding Claim 1, Yamashita teaches:
A method (See the method discussed below in relation to FIG. 6) comprising:
receiving data indicative of at least a pixel value (See paragraph [0042]: the deterioration correcting block 35 receives data indicative of at least a pixel value (the gradation value of a corresponding pixel)) for a first pixel cell of a plurality of pixel cells of a display (FIG. 6: 12) (See paragraph [0032]: the Examiner is interpreting one of the pixel cells included in 12 as corresponding to a first pixel cell), the pixel value corresponding to a frame to be presented using the display (See paragraph [0058] and FIGS. 7, 9, 11 and 12: one of the depicted frames corresponds to a frame to be presented using the display);
determining, based at least in part on long term aging (LTA) values corresponding to the plurality of pixel cells (See paragraph [0039], lines 1-5: the accumulated value of the deterioration amount difference of each of the pixels (correction object pixels) corresponds to the claimed LTA values), a second pixel cell (pixel C) of the plurality of pixel cells with a maximum long term aging (LTA) value (See paragraph [0043], lines 6-12 and paragraph [0044], lines 1-3: pixel C, the most deteriorated pixel, corresponds to a second pixel cell of the plurality of pixel cells with a maximum long term aging (LTA) value), the LTA values determined based at least in part on decay values (See paragraph [0035], lines 1-11 and paragraph [0036], lines 1-7: the deterioration amount corresponds to a decay value) computed over a plurality of frames (See paragraphs [0060] and [0061]: the accumulated value of the deterioration amount is computed based on the deterioration amount over the course of a plurality of frames, as shown in FIGS. 7, 9, 11 and 12);
adjusting the pixel value for the first pixel cell to an updated pixel value (See paragraph [0042]: the deterioration correcting block 35 adjusts the pixel value for the first pixel cell to an updated pixel value) based at least in part on the maximum LTA value of the second pixel cell (See paragraph [0044]); and
causing presentation of the frame on the display using the updated pixel value for the first pixel cell (See paragraph [0034], lines 1-4: the display 12 presents the frame, as shown in FIGS. 7, 9, 11 and 12, using the updated pixel value for the first pixel cell (the corrected gradation value)).

Regarding Claim 2, Yamashita teaches:
The method of claim 1, wherein one or more pixel values for one or more other pixel cells of the plurality of pixel cells are adjusted based at least in part on the maximum LTA value of the second pixel cell to generate updated pixel values (See paragraph [0044]: since all of the pixels are adjusted to align with pixel C, one or more pixel values for one or more other pixel cells of the plurality of pixel cells are adjusted based at least in part on the maximum LTA value of the second pixel cell to generate updated pixel values), and the causing presentation of the frame on the display is further using the updated pixel values (See paragraph [0034], lines 1-4: the display 12 presents the frame, as shown in FIGS. 7, 9, 11 and 12, using the updated pixel values for the other pixel cells (the corrected gradation values for the other pixels)).

Regarding Claim 3, Yamashita teaches:
The method of claim 1, wherein the plurality of pixel cells include at least one of a red pixel cell, a green pixel cell, a blue pixel cell, or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the prior art as teaching the limitation if at least one of the elements listed in the alternative is taught by the prior art) white pixel cell (See paragraph [0032], lines 7-11: the plurality of pixel cells include a red pixel cell, a green pixel cell and a blue pixel cell).

Regarding Claim 4, Yamashita teaches:
The method of claim 1, wherein the decay values are precomputed and stored in at least one lookup table (See FIG. 3) (See paragraph [0035], lines 1-8), and determining the LTA values includes identifying a decay value  for a respective frame of the plurality of frames (See paragraph [0059]: the sampled frame corresponds to a respective frame of the plurality of frames) using the at least one lookup table (See paragraph [0036], lines 1-7 and paragraph [0039], lines 1-5: a decay value is identified using the at least one lookup table in FIG. 3, and then determining an accumulated value of the deterioration amount difference of each of the pixels).

Regarding Claim 5, Yamashita teaches:
The method of claim 4, wherein the identifying the decay value for the respective frame is based at least in part on at least one of the LTA values, pixel values, or a refresh rate of the display (See paragraph [0035], lines 1-8 and FIG. 3: the decay value (deterioration amount) is based at least in part on pixels values (the gradation of the pixels)).

Regarding Claim 8, Yamashita teaches:
The method of claim 1, further comprising:
based at least in part on the causing presentation of the frame (See paragraph [0057] and FIG. 6: since the gradation value for the sampled frame is used to determine the decay value by the gradation value/deterioration amount converting block 31, a decay value is determine based at least in part on the causing presentation of the frame), determining a decay value of the first pixel cell corresponding to the updated pixel value (See paragraph [0036], lines 1-7: a decay value (as shown in FIG. 3) of the first pixel cell is determined corresponding to the updated pixel value (as output from 35)) and a current LTA value corresponding to the first pixel cell (See paragraph [0039] and FIG. 6: a current LTA value is output by 33 to produce the updated pixel value, which is used to determine the decay value by the gradation value/deterioration amount converting block 31); and
updating the current LTA value to an updated LTA value based at least in part on the decay value (See paragraph [0039], lines 1-5).

Regarding Claim 9, Yamashita teaches:
The method of claim 1, wherein the LTA values are stored in a short term accumulator (FIG. 6: 32) (See paragraph [0036], lines 1-7), and the method further comprises:
responsive to a condition being satisfied, updating a long term accumulator with the LTA values from the short term accumulator (See paragraph [0039], lines 1-5), the condition including at least one of a period of time expiring, a number of frames displayed meeting or exceeding a threshold number of frames, or a current storage amount of the short term accumulator being within a threshold to a maximum storage capacity (See paragraph [0061]: the condition that is satisfied is a number of frames displayed meeting or exceeding a threshold number of frames (five frames in this example), as shown in FIG. 7B).

Regarding Claim 10, Yamashita teaches:
A system (FIGS. 6 and 15) comprising:
one or more processing units (FIG. 15: CPU 301) (See paragraph [0129]);
one or more memory devices (FIG. 15: 308) storing instruction thereon that, when executed using the one or more processing units, cause the one or more processing units to execute operations (See paragraph [0131]) comprising:
receiving data indicative of pixel values (See paragraph [0042]: the deterioration correcting block 35 receives data indicative of pixel values (the gradation values of a corresponding pixel)) for a plurality of pixel cells of a display (FIG. 6: 12) (See paragraph [0032]), the pixel values corresponding to a frame to be presented using the display (See paragraph [0058] and FIGS. 7, 9, 11 and 12: one of the depicted frames corresponds to a frame to be presented using the display);
determining, based at least in part on long term aging (LTA) values corresponding to the plurality of pixel cells (See paragraph [0039], lines 1-5: the accumulated value of the deterioration amount difference of each of the pixels (correction object pixels) corresponds to the claimed LTA values), a pixel cell (pixel C) of the plurality of pixel cells with a maximum long term aging (LTA) value (See paragraph [0043], lines 6-12 and paragraph [0044], lines 1-3: pixel C, the most deteriorated pixel, corresponds to a second pixel cell of the plurality of pixel cells with a maximum long term aging (LTA) value), the LTA values determined based at least in part on decay values (See paragraph [0035], lines 1-11 and paragraph [0036], lines 1-7: the deterioration amount corresponds to a decay value)  computed over a plurality of frames (See paragraphs [0060] and [0061]: the accumulated value of the deterioration amount is computed based on the deterioration amount over the course of a plurality of frames, as shown in FIGS. 7, 9, 11 and 12);
adjusting the pixel values for the plurality of pixel cells to updated pixel values (See paragraph [0042]: the deterioration correcting block 35 adjusts the pixel values for the plurality of pixel cells to updated pixel values) based at least in part on the maximum LTA value of the pixel cell  (See paragraph [0044]); and
causing presentation of the frame on the display using the updated pixel values for the plurality of pixel cells (See paragraph [0034], lines 1-4: the display 12 presents the frame, as shown in FIGS. 7, 9, 11 and 12, using the updated pixel value for the first pixel cell (the corrected gradation value)).

Regarding Claim 11, Yamashita teaches:
The system of claim 10, wherein the decay values are precomputed and stored in at least one lookup table (See FIG. 3) (See paragraph [0035], lines 1-8), and determining the LTA values includes identifying a decay value for a respective frame of the plurality of frames (See paragraph [0059]: the sampled frame corresponds to a respective frame of the plurality of frames) using the at least one lookup table (See paragraph [0036], lines 1-7 and paragraph [0039], lines 1-5: a decay value is identified using the at least one lookup table in FIG. 3, and then determining an accumulated value of the deterioration amount difference of each of the pixels).

Regarding Claim 12, Yamashita teaches:
The system of claim 11, wherein the identifying the decay value for the respective frame is based at least in part on at least one of the LTA values, the pixel values, or a refresh rate of the display (See paragraph [0035], lines 1-8 and FIG. 3: the decay value (deterioration amount) is based at least in part on pixels values (the gradation of the pixels)).

Regarding Claim 14, Yamashita teaches:
The system of claim 10, further comprising:
based at least in part on the causing presentation of the frame (See paragraph [0057] and FIG. 6: since the gradation value for the sampled frame is used to determine the decay value by the gradation value/deterioration amount converting block 31, a decay value is determine based at least in part on the causing presentation of the frame), determining decay values of the plurality of pixel cells corresponding to the updated pixel values (See paragraph [0036], lines 1-7: decay values (as shown in FIG. 3) of the plurality of pixel cells are determined corresponding to the updated pixel values (as output from 35)) and current LTA values corresponding to the plurality of pixel cells (See paragraph [0039] and FIG. 6: a current LTA value is output by 33 to produce the updated pixel value, which is used to determine the decay value by the gradation value/deterioration amount converting block 31); and
updating the current LTA values to updated LTA values based at least in part on the decay values (See paragraph [0039], lines 1-5).

Regarding Claim 15, Yamashita teaches:
The system of claim 10, wherein the LTA values are stored in a short term accumulator (FIG. 6: 32) (See paragraph [0036], lines 1-7), and the operations further comprise:
responsive to a condition being satisfied, updating a long term accumulator with the LTA values from the short term accumulator (See paragraph [0039], lines 1-5), the condition including at least one of a period of time expiring, a number of frames displayed meeting or exceeding a threshold number of frames, or a current storage amount of the short term accumulator being within a threshold to a maximum storage capacity (See paragraph [0061]: the condition that is satisfied is a number of frames displayed meeting or exceeding a threshold number of frames (five frames in this example), as shown in FIG. 7B).

Regarding Claim 16, Yamashita teaches:
A method (See the method discussed below in relation to FIG. 6) comprising:
determining a pixel value (See paragraph [0042]: the deterioration correcting block 35 receives data corresponding to a frame (the gradation value of a corresponding pixel) and determines a pixel value (the corrected gradation value of a corresponding pixel)) for a pixel cell of a display (FIG. 6: 12) (See paragraph [0032]: the Examiner is interpreting one of the pixel cells included in 12 as corresponding to a pixel cell) based at least in part on data corresponding to a frame (See paragraph [0058] and FIGS. 7, 9, 11 and 12: one of the depicted frames corresponds to a frame);
determining a long term aging (LTA) value corresponding to the pixel cell (See paragraph [0039], lines 1-5: the accumulated value of the deterioration amount difference of each of the pixels (correction object pixels) corresponds to the claimed LTA values), the LTA value computed based at least in part on decay values (See paragraph [0035], lines 1-11 and paragraph [0036], lines 1-7: the deterioration amount corresponds to a decay value) determined using pixel values for the pixel cell (See paragraph [0035], lines 1-8 and FIG. 3: the decay values (deterioration amounts) are determined using pixels values (the gradation values) for the pixel cell) corresponding to a plurality of frames prior to the frame (See paragraphs [0060] and [0061]: the accumulated value of the deterioration amount is computed based on the deterioration amount over the course of a plurality of frames, as shown in FIGS. 7, 9, 11 and 12);
determining, using at least one lookup table (See FIG. 3) (See paragraph [0035], lines 1-8) and based at least in part on the pixel value and the LTA value (See paragraph [0039] and FIG. 6: a current LTA value is output by 33 to produce the updated pixel value, which is used to determine the decay value by the gradation value/deterioration amount converting block 31), a decay value for the pixel cell (See paragraph [0036], lines 1-7 and paragraph [0039], lines 1-5: a decay value is identified using the at least one lookup table in FIG. 3, based at least in part on the pixel value (the gradation value)) for the frame (See paragraph [0059]: the sampled frame corresponds to the frame); and
updating the LTA value to an updated LTA value based at least in part on the decay value (See paragraph [0039], lines 1-5).

Regarding Claim 17, Yamashita teaches:
The method of claim 16, further comprising:
determining a maximum LTA value corresponding to pixel cells of the display (See paragraph [0043], lines 6-12 and paragraph [0044], lines 1-3: pixel C, the most deteriorated pixel, corresponds to a pixel cell with a maximum LTA value corresponding to pixel cells of the display);
adjusting the pixel value to an updated pixel value based at least in part on the LTA value and the maximum LTA value (See paragraph [0044]); and
causing presentation of the frame on the display using the updated pixel value for the pixel cell (See paragraph [0034], lines 1-4: the display 12 presents the frame, as shown in FIGS. 7, 9, 11 and 12, using the updated pixel value for the pixel cell (the corrected gradation value)).

Regarding Claim 21, Yamashita teaches:
The method of claim 16, wherein:
the pixel cell is a first pixel cell (See paragraph [0086] and FIG. 11B: the Examiner is interpreting a pixel cell located in sub-area X as corresponding to a first pixel cell);
the first pixel cell is included in a sub-group of pixel cells of the display (See paragraph [0086] and FIG. 11B: the first pixel cell is included in a sub-group of pixel cells (the pixel cells included in sub-area X and sub-area Y) of the display);
the sub-group of pixel cells includes a second pixel cell (See paragraph [0086] and FIG. 11B: the Examiner is interpreting a pixel cell located in sub-area Y as corresponding to a second pixel cell);
decay values for the first pixel cell are computed for every xth frame (See paragraph [0087] and FIG. 11B: decay values for the first pixel cell are computed for every 5th frame); and
decay values for the second pixel cell are computed every xth+1 frame such that the decay values for the first pixel cell are computed at different frames than the decay values for the second pixel cell (See paragraph [0087] and FIG. 11B: decay values for the second pixel cell are computed every 5th+1 frame such that the decay values for the first pixel cell are computed at different frames than the decay values for the second pixel cell).

Regarding Claim 22, Yamashita teaches:
The method of claim 21, wherein a decay value for the first pixel cell at the xth+1 frame is the same as the decay value for the first pixel cell at the xth frame (See paragraph [0090]: since the decay value for the first pixel cell is only updated when it is sampled every 5th frame, a decay value for the first pixel cell at the at the 5th+1 frame is the same as the decay value for the first pixel cell at the 5th frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chen et al. (US 10943531 B1), hereinafter Chen, and in further view of Kojima et al. (US 20040218134 A1), hereinafter Kojima.

Regarding Claim 6, Yamashita does not explicitly teach:
The method of claim 4, wherein:
the at least one lookup table includes a first lookup table corresponding to a first frame rate and a second lookup table corresponding to a second frame rate; and
the identifying the decay rate includes determining a first decay value from the first lookup table, a second decay value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first decay value and the second decay value to identify the decay value.
However, in the same field of endeavor, determining decay factors for a display (Chen, Abstract), Chen teaches:
	at least one lookup table includes a first lookup table corresponding to a first frame rate (See column 3, lines 54-59: a decay factor lookup table corresponding to a measurement frame rate);
identifying a decay value includes determining a first decay value from the first lookup table, and, based at least in part on a frame rate corresponding to a frame, using the first decay value to identify the decay value (See column 5, lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yamashita) by including a first lookup table corresponding to a first frame rate (as taught by Chen). Doing so would allow for accurate decay values to be obtained when the frames have a variable frame rate (See Chen, column 3, lines 45-54).
Yamashita in view of Chen does not explicitly teach:
the at least one lookup table includes a second lookup table corresponding to a second frame rate; and
the identifying the decay rate includes determining a second decay value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first decay value and the second decay value to identify the decay value.
However, in the same field of endeavor, compensating display data (Kojima, Abstract), Kojima teaches:
at least one lookup table includes a first lookup table corresponding to a first frame rate (FIG. 3: 4b1) and a second lookup table corresponding to a second frame rate (FIG. 3: 4b2); and
identifying a compensation value includes determining a first compensation value from the first lookup table, a second compensation value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first compensation value and the second compensation value to identify the compensation value (See paragraph [0056]).
Yamashita in view of Chen contained a process which differed from the claimed process by the substitution of determining the decay value by correcting a value stored in a first lookup table corresponding to a first frame rate, instead of using linear interpolation between values in a first and second lookup table. Kojima teaches the substituted element of using linear interpolation between values in a first and second lookup table. Their functions were known in the art to provide an appropriate value for different frame rates based on values known from existing lookup tables. The correction process taught by Yamashita in view of Chen could have been substituted with the correction process taught by Kojima and the results would have been predictable and resulted in storing a second lookup table corresponding to a second frame rate, and using linear interpolation in the manner taught by Kojima, where the compensation values of Kojima are analogous to the decay values taught by Chen because both are stored in association with a frame rate of the display.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 20, Yamashita does not explicitly teach:
The method of claim 16, wherein:
the at least one lookup table includes a first lookup table corresponding to a first frame rate and a second lookup table corresponding to a second frame rate; and
the determining the decay value includes determining a first decay value from the first lookup table, a second decay value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first decay value and the second decay value to identify the decay value.
However, in the same field of endeavor, determining decay factors for a display (Chen, Abstract), Chen teaches:
	at least one lookup table includes a first lookup table corresponding to a first frame rate (See column 3, lines 54-59: a decay factor lookup table corresponding to a measurement frame rate);
determining a decay value includes determining a first decay value from the first lookup table, and, based at least in part on a frame rate corresponding to a frame, using the first decay value to identify the decay value (See column 5, lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yamashita) by including a first lookup table corresponding to a first frame rate (as taught by Chen). Doing so would allow for accurate decay values to be obtained when the frames have a variable frame rate (See Chen, column 3, lines 45-54).
Yamashita in view of Chen does not explicitly teach:
the at least one lookup table includes a second lookup table corresponding to a second frame rate; and
the determining the decay rate includes determining a second decay value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first decay value and the second decay value to identify the decay value.
However, in the same field of endeavor, compensating display data (Kojima, Abstract), Kojima teaches:
at least one lookup table includes a first lookup table corresponding to a first frame rate (FIG. 3: 4b1) and a second lookup table corresponding to a second frame rate (FIG. 3: 4b2); and
determining a compensation value includes determining a first compensation value from the first lookup table, a second compensation value from the second lookup table, and, based at least in part on a frame rate corresponding to the frame, using linear interpolation between the first compensation value and the second compensation value to identify the compensation value (See paragraph [0056]).
Yamashita in view of Chen contained a process which differed from the claimed process by the substitution of determining the decay value by correcting a value stored in a first lookup table corresponding to a first frame rate, instead of using linear interpolation between values in a first and second lookup table. Kojima teaches the substituted element of using linear interpolation between values in a first and second lookup table. Their functions were known in the art to provide an appropriate value for different frame rates based on values known from existing lookup tables. The correction process taught by Yamashita in view of Chen could have been substituted with the correction process taught by Kojima and the results would have been predictable and resulted in storing a second lookup table corresponding to a second frame rate, and using linear interpolation in the manner taught by Kojima, where the compensation values of Kojima are analogous to the decay values taught by Chen because both are stored in association with a frame rate of the display.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Drzaic et al. (US 20180350290 A1), hereinafter Drzaic.

Regarding Claim 7, Yamashita does not explicitly teach:
The method of claim 1, wherein the adjusting the pixel value for the first pixel cell includes at least one of:
when the display is in a standard dynamic range (SDR) mode, executing at least one of a linear scaling operation or a tone mapping operation based at least in part on the maximum LTA value and the pixel value; or
when the display is in a high dynamic range (HDR) mode, executing a tone mapping operation based at least in part on the maximum LTA value and the pixel value.
However, in the same field of endeavor, burn-in compensation (Drzaic, Abstract), Drzaic teaches:
adjusting a pixel value for a first pixel cell includes at least one of:
when a display is in a standard dynamic range (SDR) mode, executing at least one of a linear scaling operation or a tone mapping operation based at least in part on a maximum LTA value and a pixel value; or
when the display is in a high dynamic range (HDR) mode, executing a tone mapping operation based at least in part on the maximum LTA value and the pixel value (See paragraph [0051], lines 75-100 and claim 16: tone mapping is performed to limit the maximum display intensities, which corresponds to adjusting a pixel value for a first pixel cell. Furthermore, the tone mapping is based at least in part on a maximum LTA value and the pixel value because it is based on how much the pixels have been aged over time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method (as taught by Yamashita) by performing the claimed operations (as taught by Drzaic). Doing so would prevent the pixels from aging faster due to displaying a high dynamic range (See paragraph [0051], lines 1-13).

Regarding Claim 13, Yamashita does not explicitly teach:
The system of claim 11, wherein the adjusting the pixel values for the plurality pixel cells includes at least one of:
when the display is in a standard dynamic range (SDR) mode, executing at least one of a linear scaling operation or a tone mapping operation based at least in part on the maximum LTA value and the pixel values; or
when the display is in a high dynamic range (HDR) mode, executing a tone mapping operation based at least in part on the maximum LTA value and the pixel values.
However, in the same field of endeavor, burn-in compensation (Drzaic, Abstract), Drzaic teaches:
adjusting pixel values for a plurality pixel cells includes at least one of:
when a display is in a standard dynamic range (SDR) mode, executing at least one of a linear scaling operation or a tone mapping operation based at least in part on a maximum LTA value and the pixel values; or
when the display is in a high dynamic range (HDR) mode, executing a tone mapping operation based at least in part on the maximum LTA value and the pixel values (See paragraph [0051], lines 75-100 and claim 16: tone mapping is performed to limit the maximum display intensities, which corresponds to adjusting a pixel value for a first pixel cell. Furthermore, the tone mapping is based at least in part on a maximum LTA value and the pixel values because it is based on how much the pixels have been aged over time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify system (as taught by Yamashita) by performing the claimed operations (as taught by Drzaic). Doing so would prevent the pixels from aging faster due to displaying a high dynamic range (See paragraph [0051], lines 1-13).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Kang et al. (US 20220139290 A1), hereinafter Kang.

Regarding Claim 18, Yamashita does not explicitly teach:
The method of claim 16, wherein the at least one lookup table is generated based at least in part on testing pixel cells of a test display of a same display type as the display, the testing pixel cells including applying varying pixel values to the pixel cells at varying LTA values to determine associated decay values.
However, in the same field of endeavor, compensating for aging in a display device (Kang, Abstract), Kang teaches:
at least one lookup table is generated based at least in part on testing pixel cells of a test display of a same display type as a display (FIG. 1: 1) (See paragraph [0019], lines 1-5: it is apparent that the burn-in test disclosed in paragraph [0023] would need to be performed on a test display of a same display type as the display in FIG. 1, in order for the lookup table to be effective for burn-in compensation), the testing pixel cells including applying varying pixel values to the pixel cells at varying LTA values to determine associated decay values (See paragraph [0023]: varying pixel values (grayscale values) are applied to the pixel cells at varying LTA values (varying display times) to determine associated decay values (brightness ratio)).
Yamashita contained a process which differed from the claimed process by the substitution of at least one lookup table, but not one that is generated using a test display. Kang teaches the substituted element of a lookup table generated in the claimed manner. Their functions were known in the art to provide a lookup table to compensate for the aging of a display. The lookup table taught by Yamashita could have been substituted with the lookup table generated using a test display taught by Kang and the results would have been predictable and resulted in performing a test in order to prepare the display to perform the compensation taught by Yamashita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Kang as applied to claim 18 above, and further in view of Holland et al. (US 20210183333 A1), hereinafter Holland.

Regarding Claim 19, Yamashita in view of Kang as combined above does not explicitly teach:
The method of claim 18, wherein the associated decay values are normalized based at least in part on a determined largest decay value and quantized to a fixed point number.
However, Kang teaches further:
wherein the associated decay values are quantized to a fixed point number (See paragraph [0023], last five lines).
Yamashita in view of Kang as combined above contained a process which differed from the claimed process by the substitution of storing associated decay values, but not associated decay values that are quantized to a fixed point number. Kang teaches the substituted element of associated decay values are quantized to a fixed point number. Their functions were known in the art to store data corresponding to decay values. The associated decay values taught by Yamashita in view of Kang as combined above could have been substituted with the associated decay values quantized to a fixed point number taught by Kang and the results would have been predictable and resulted in storing the decay values in the lookup table as quantized values.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yamashita in view of Kang as combined above does not explicitly teach:
wherein the associated decay values are normalized based at least in part on a determined largest decay value.
However, in the same field of endeavor, burn-in compensation (Holland, Abstract), Holland teaches:
	associated decay values are normalized based at least in part on a determined largest decay value (See paragraph [0064]: a gain of 1.0 is assigned to the pixel(s) determined to have the most burn-in and a gain of less than 1.0 to the pixel(s) that are less likely to exhibit burn-in effects).
Yamashita in view of Kang contained a process which differed from the claimed process by the substitution of storing associated decay values, but not associated decay values that are are normalized based at least in part on a determined largest decay value. Holland teaches the substituted element of associated decay values are normalized based at least in part on a determined largest decay value. Their functions were known in the art to store data corresponding to decay values. The associated decay values taught by Yamashita in view of Kang could have been substituted with the associated decay values normalized based at least in part on a determined largest decay value taught by Holland and the results would have been predictable and resulted in storing the largest decay value as a value of 1, and storing other decay values lower than the largest decay value as a value less than 1.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	OK; Ji Heon (US-20200058249-A1): pertinent for its teaching of degradation compensation using lookup tables (See FIG. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692